Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

COINSTAR, INC.

 

and

 

BRIAN V. TURNER

 

Dated as of August 5, 2005



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of August 5, 2005,
between Coinstar, Inc., a Delaware corporation (“Employer”), and Brian V. Turner
(“Employee”);

 

W I T N E S S E T H:

 

WHEREAS, Employer and Employee wish to document certain understandings and
agreements; and

 

WHEREAS, Employer desires to employ Employee upon the terms and conditions set
forth herein; and

 

WHEREAS, Employee is willing to provide services to Employer upon the terms and
conditions set forth herein;

 

A G R E E M E N T S:

 

NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Employer and Employee hereby agree as follows:

 

1. CHIEF FINANCIAL OFFICER

 

  1.1 Employment

 

Employer will employ Employee and Employee will provide services to Employer as
its Chief Financial Officer (“CFO”).

 

  1.2 Attention and Effort

 

Employee will devote all of his productive time, ability, attention and effort
to Employer’s business and will skillfully serve its interests during the Term
(as defined below).

 

  1.3 Term

 

Employee’s term of employment as CFO under this Agreement shall begin as of the
effective date of this Agreement and shall continue until terminated pursuant to
paragraph 2 of this Agreement (the “Term”).

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  1



--------------------------------------------------------------------------------

  1.4 Compensation

 

During the Term, Employer agrees to pay or cause to be paid to Employee, and
Employee agrees to accept in exchange for the services rendered hereunder by
him, the following compensation:

 

  (a) Base Salary

 

Employee’s compensation as CFO shall consist, in part, of an annual base salary
of two hundred seventy thousand four hundred dollars ($270,400) before all
customary payroll deductions. Such annual base salary shall be paid in
substantially equal installments and at the same intervals as other officers of
Employer are paid. Employee’s salary shall be reviewed by Employer’s
Compensation Committee as appropriate to determine in its discretion whether it
is appropriate to increase the base salary.

 

  (b) Bonus

 

Employee shall be eligible for cash bonuses consistent with the existing program
for executive officers, provided performance targets applicable to such bonuses
are met, and, provided further, any such bonus shall be pro-rated in the event
of a termination without Cause.

 

  1.5 Benefits

 

During the Term, Employee will be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in fringe benefit programs
as shall be provided from time to time by, to the extent required, action of
Employer’s Board of Directors.

 

2. TERMINATION

 

Employment of Employee pursuant to this Agreement may be terminated as follows,
but in any case, the provisions of paragraph 4 hereof shall survive the
termination of this Agreement and the termination of Employee’s employment
hereunder:

 

  2.1 By Employer

 

With or without Cause (as defined below), Employer may terminate the employment
of Employee at any time during the term of employment upon giving Notice of
Termination (as defined below).

 

  2.2 By Employee

 

Employee may terminate his employment at any time, for any reason, upon giving
Notice of Termination.

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  2



--------------------------------------------------------------------------------

  2.3 Automatic Termination

 

This Agreement and Employee’s employment hereunder shall terminate automatically
upon the death or total disability of Employee. The term “total disability” as
used herein shall mean Employee’s inability to perform the duties set forth in
paragraph 1 hereof for a period or periods aggregating 180 calendar days in any
12-month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond Employee’s control, unless Employee is
granted a leave of absence by the Employer. Employee and Employer hereby
acknowledge that Employee’s ability to perform the duties specified in paragraph
1 hereof is of the essence of this Agreement. Termination hereunder shall be
deemed to be effective (a) at the end of the calendar month in which Employee’s
death occurs or (b) immediately upon a determination by the Employer of
Employee’s total disability, as defined herein.

 

  2.4 Termination in Connection With a Change in Control

 

Concurrent with the commencement of Employee’s employment hereunder as CFO,
Employee and the Company shall enter into a Change of Control Agreement, form of
which is attached hereto as Exhibit A. Notwithstanding Sections 3.1 and 3.2 of
this Agreement and in full substitution therefor, if Employee’s employment
terminates under circumstances described in the Change of Control Agreement,
Employee’s rights upon termination will be governed by terms of the Change of
Control Agreement and his right to termination payments under this Employment
Agreement shall cease.

 

  2.5 Notice

 

The term “Notice of Termination” shall mean at least 30 days’ written notice of
termination of Employee’s employment, during which period Employee’s employment
and performance of services will continue; provided, however, that Employer may,
upon notice to Employee and without reducing Employee’s compensation during such
period, excuse Employee from any or all of his duties during such period. The
effective date of the termination of Employee’s employment hereunder shall be
the date on which such 30-day period expires.

 

3. TERMINATION PAYMENTS

 

In the event of termination of the employment of Employee during the Term, all
compensation and benefits set forth in this Agreement shall terminate except as
specifically provided in this paragraph 3:

 

  3.1 Termination by Employer

 

If Employer terminates Employee’s employment without Cause during the Term,
Employee shall be entitled to receive (a) termination payments equal to twelve
(12) months’ annual base salary, and (b) any unpaid annual base salary which has
accrued for services already performed as of the date termination of Employee’s
employment becomes effective. Such payment shall be provided in equal monthly
installments, less applicable deductions and

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  3



--------------------------------------------------------------------------------

tax withholding, at regular payroll intervals. Employee shall also be entitled
to payment of a pro-rated cash bonus consistent Section 1.3(b). Any pro-rated
bonus payment due Employee shall be calculated and paid at the same time as the
Company’s other executive officers. Employer agrees to continue Employee’s
health insurance benefits, including current dependent coverage, for twelve (12)
months following the date the Employee is terminated without Cause. Thereafter
Employee may self-pay health insurance under COBRA if Employee elects to do so.
All other Employer benefits cease on the date of termination without Cause. If
Employee is terminated by Employer for Cause during the Term, Employee shall not
be entitled to receive any of the foregoing benefits, other than those set forth
in Section 3.1(b) above.

 

  3.2 Termination by Employee

 

In the case of the termination of Employee’s employment by Employee, Employee
shall not be entitled to any payments hereunder, other than those set forth in
Section 3.1(b) hereof if such termination occurs during the Term.

 

  3.3 Payment Schedule

 

All payments under this paragraph 3 shall be made to Employee at the same
interval as payments of salary were made to Employee immediately prior to
termination.

 

  3.4 Cause

 

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” is limited to the occurrence of one or more of the
following events:

 

(a) Failure or refusal to carry out the lawful duties of Employee described in
Section 1 hereof or any directions of the Board of Directors of Employer, which
directions are reasonably consistent with the duties herein set forth to be
performed by Employee;

 

(b) Violation by Employee of a state or federal criminal law involving the
commission of a crime against Employer or a felony;

 

(c) Current use by Employee of illegal substances; deception, fraud,
misrepresentation or dishonesty by Employee; any act or omission by Employee
which substantially impairs Employer’s business, good will or reputation; or

 

(d) Any other material violation of any provision of this Agreement.

 

4. NONCOMPETITION, NONDISCLOSURE AND NONDISPARAGEMENT

 

(a) The nature of Employee’s employment with Employer has given Employee access
to trade secrets and confidential information, including information about its
technology and customers. Therefore, during the one (1) year following
termination of

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  4



--------------------------------------------------------------------------------

employment for whatever reason, Employee will not engage in, be employed by,
perform services for, participate in the ownership, management, control or
operation of, or otherwise be connected with, either directly or indirectly, any
business or activity whose efforts are in competition with (i) the products or
services manufactured or marketed by Employer at the time of this Agreement, or
(ii) the products or services which have been under research or development by
Employer during the term of Employee’s employment, and which Employer has
demonstrably considered for further development or commercialization. The
geographic scope of this restriction shall extend to anywhere Employer is doing
business, has done business or intends to do business. Employee acknowledges
that the restrictions are reasonable and necessary for protection of the
business and goodwill of Employer.

 

If, within one year of the date of termination, Employee violates this paragraph
4, Employee shall forfeit any remaining termination payments provided under
paragraph 3.

 

(b) Employee further agrees that he will not at any time disclose confidential
information about Employer relating to its business, technology, practices,
products, marketing, sales, services, finances or legal affairs.

 

(c) Following termination of Employee for any reason, Employee and Employer
shall refrain from making any derogatory comment in the future to the press or
any individual or entity regarding the other that relates to their activities or
relationship prior to the date of termination, which comment would likely cause
material damage or harm to the business interests or reputation of Employee or
Employer. Employee acknowledges that the non-disparagement provisions of this
Section 4(c) are essential to Employer, that Employer would not enter into this
Agreement if it did not include this Section 4(c), and that damages sustained by
Employer as a result of a breach of this Section 4(c) cannot be adequately
quantified or remedied by damages alone. Accordingly, Employer shall be entitled
to injunctive and other equitable relief to prevent or curtail any breach of
this Section 4(c).

 

5. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

 

Employee represents and warrants that neither the execution nor the performance
of this Agreement by Employee will violate or conflict in any way with any other
agreement by which Employee may be bound, or with any other duties imposed upon
Employee by corporate or other statutory or common law.

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  5



--------------------------------------------------------------------------------

6. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:

 

If to Employee:

   Brian V. Turner

If to Employer:

  

Coinstar, Inc.

1800 114th Avenue SE

Bellevue, WA 98004

Attn: Chairman of the Board of Directors

cc:     General Counsel

Copy to:

  

Perkins Coie LLP

Attn: Kurt Becker

1201 Third Ave., 48th Floor

Seattle, WA 98101-3099

 

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered, it shall be effective upon receipt.

 

7. ASSIGNMENT

 

This Agreement is personal to Employee and shall not be assignable by Employee.
Employer may assign its rights hereunder to (a) any corporation or other entity
resulting from any merger, consolidation or other reorganization to which
Employer is a party or (b) any corporation, partnership, association or other
person to which Employer may transfer all or substantially all of the assets and
business of Employer existing at such time. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

 

8. WAIVERS

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

9. ARBITRATION

 

Any controversies or claims arising out of or relating to this Agreement shall
be fully and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
“AAA Rules”), conducted by one arbitrator either mutually agreed upon by
Employer and Employee or chosen in accordance with the AAA Rules, except that
the parties thereto shall have any right to discovery as would be permitted by
the Federal Rules of Civil Procedure for a period of 90 days following the

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  6



--------------------------------------------------------------------------------

commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery. The prevailing party
shall be entitled to costs, expenses and reasonable attorneys’ fees, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This provision shall not preclude Employer from
seeking court enforcement or relief based upon an alleged violation of
Employee’s obligations under any noncompetition or non-disclosure agreement.

 

10. AVAILABILITY AND CONSULTATION

 

If Employee’s employment with Employer terminates for any reason, Employee will
thereafter make himself reasonably available to Employer and counsel for
Employer for the purpose of enabling Employer to defend against any legal claims
in which Employer determines he may have knowledge or information. Employer will
reimburse Employee for reasonable out-of-pocket expenses incurred in connection
with any consultations under this Section 10.

 

11. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by Employer and
Employee, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Employee.

 

12. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

13. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  7



--------------------------------------------------------------------------------

14. HEADINGS

 

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

15. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
paragraph 11 hereof, may be executed in any number of counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

16. ENTIRE AGREEMENT

 

Except for the Proprietary Information and Invention Agreement executed by
Employee on May 1, 2003, this Agreement sets forth the entire understanding
between Employee and Employer, superseding any prior agreements or
understandings, express or implied, pertaining to the terms of Employee’s
employment with Employer. Employee acknowledges that in executing this
Agreement, he does not rely upon any representation or statement by any
representative or agent of Employer concerning the subject matter of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

       

COINSTAR, INC.

/s/ BRIAN V. TURNER

     

By 

 

/s/ DAVID W. COLE

BRIAN V. TURNER

     

Its 

 

Chief Executive Officer

 

BRIAN V. TURNER EMPLOYMENT AGREEMENT 8-5-05

  8